Case 1:19-cv-00678-RLY-TAB Document 1 Filed 02/15/19 Page 1 of 7 PageID #: 1




                                        IN THE
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

OLIVIA CORRIE,                            )
                                          )
                        Plaintiff,        )
                                          )
        v.                                )           No. 1:19-cv-678
                                          )
MARION COUNTY SHERIFF and                 )
JOHNSON COUNTY SHERIFF, in their )
official capacities, and CORECIVIC, INC., )
                                          )           JURY TRIAL DEMANDED
                        Defendants.       )

                               COMPLAINT FOR DAMAGES

Introductory Statement

1.     Olivia Corrie is a transgender woman who carries a diagnosis of gender dysphoria. As a

       result, in 2015 she was prescribed and began taking, in accordance with well-recognized

       standards for treating gender dysphoria, female hormones. This came to a halt, however,

       when she was arrested for a criminal offense in November of 2017. For a period of

       approximately seven months, she was transferred repeatedly between three facilities—

       Marion County Jail I, Marion County Jail II, and the Johnson County Jail. Despite the fact

       that she made persistent requests to receive hormone treatments while in each facility,

       medical personnel consistently explained that such treatments were not available to persons

       incarcerated in each facility. As a result, Ms. Corrie’s testosterone levels increased and her

       estrogen levels decreased significantly over this period, and she suffered substantial

       physical and emotional harm. The failure to offer hormone treatments during her period

       of incarceration violated the Fourteenth Amendment to the United States Constitution. Ms.

       Corrie is entitled to her damages.

                                                 1
Case 1:19-cv-00678-RLY-TAB Document 1 Filed 02/15/19 Page 2 of 7 PageID #: 2




Jurisdiction, Venue, and Cause of Action

2.        This Court has jurisdiction of this case pursuant to 28 U.S.C. § 1331.

3.        Venue is proper in this district pursuant to 28 U.S.C. § 1391.

4.        Declaratory relief is authorized by Rule 57 of the Federal Rules of Civil Procedure and 28

          U.S.C. §§ 2201 and 2202.

5.        This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation, under color

          of state law, of rights secured by the Constitution of the United States.

Parties

6.        Olivia Corrie is an adult resident of Marion County, Indiana.

7.        The Marion County Sheriff is the duly elected sheriff of that county, and is sued in his

          official capacity.

8.        The Johnson County Sheriff is the duly elected sheriff of that county, and is sued in his

          official capacity.

9.        CoreCivic, Inc. is a private corporation that contracts with the Marion County Sheriff to

          operate Marion County Jail II.

Factual Allegations

          Allegations Concerning Gender Dysphoria and Hormone Treatment

10.       Gender dysphoria, formerly known as gender identity disorder, is a recognized condition

          that is characterized by strong and persistent cross-gender identification and a persistent

          discomfort with one’s sex or sense of inappropriateness in the gender role of that sex,

          causing clinically significant distress or impairment in social, occupational, or other

          important areas of functioning.

11.       Persons with gender dysphoria are known as transgender persons.



                                                    2
Case 1:19-cv-00678-RLY-TAB Document 1 Filed 02/15/19 Page 3 of 7 PageID #: 3




12.   Gender dysphoria is a severe psychological condition, recognized by the Diagnostic and

      Statistical Manual of Mental Disorders – 5th ed.

13.   Left untreated gender dysphoria may result in debilitating anxiety, depression, suicidality,

      and other mental health disorders.

14.   Persons with gender dysphoria who are born with the assigned gender of male may resort

      to attempting auto-castration to alleviate their distress.

15.   The Standards of Care for the Health of Transsexual, Transgender, and Gender

      Nonconforming People (“Standards of Care”), published by the World Professional

      Association for Transgender Health (“WPATH”), provide the generally accepted protocols

      for the treatment of gender dysphoria. Those Standards of Care are available through

      WPATH’s website at https://wpath.org/publications/soc (last visited Feb. 8, 2019).

16.   The Standards of Care identify four options that should be considered in treating gender

      dysphoria:

          a. Changes in gender expression and role (which may involve living part time or full
             time in another gender role, consistent with one’s gender identity);

          b. Hormone therapy to feminize or masculinize the body;

          c. Surgery to change primary and/or secondary sex characteristics (e.g., breasts/chest,
             external and/or internal genitalia, facial features, body contouring); and

          d. Psychotherapy (individual, couple, family, or group) for purposes such as exploring
             gender identity, role, and expression; addressing the negative impact of gender
             dysphoria and stigma on mental health; alleviating internalized transphobia;
             enhancing social and peer support; improving body image; or promoting resilience.

17.   The number and type of interventions applied and the order in which these take place may

      differ from person to person.

18.   Hormone therapy involves the administration of exogenous endocrine agents to induce

      feminizing or masculinizing changes.

                                                 3
Case 1:19-cv-00678-RLY-TAB Document 1 Filed 02/15/19 Page 4 of 7 PageID #: 4




19.   For certain patients with gender dysphoria, hormone therapy is the only treatment that

      reduces dysphoria and can prevent the severe emotional and psychological harms

      associated with it.

20.   The criteria for hormone therapy, as enumerated in the Standards of Care, are as follows:

         a. Persistent, well-documented gender dysphoria;

         b. Capacity to make a fully informed decision and to consent to treatment;

         c. Age of majority in a given country;

         d. If significant medical or mental health concerns are present, they must be
            reasonably well-controlled.

21.   Once begun, stopping hormone therapy—particularly stopping hormone therapy “cold

      turkey”—can have significant detrimental emotional effects on a person with gender

      dysphoria, including chronic clinical depression, social anxiety, and suicidal ideation, as

      well as physical effects such as a change in voice or body fat distribution, body hair growth,

      and changes in sexual characteristics.

      Allegations Concerning Olivia Corrie

22.   Olivia Corrie is a transgender woman, diagnosed with gender dysphoria, who resides in

      Marion County, Indiana.

23.   Under a physician’s care, Ms. Corrie began taking female hormones on October 24, 2015,

      and she took those hormones continuously until November of 2017. This hormone therapy

      accelerated the development of her female characteristics.

24.   On or about November 15, 2017, Ms. Corrie was incarcerated following her arrest in

      Marion County for a criminal offense. She is aware that some official records may indicate

      that she was arrested and incarcerated on November 7th, but she believes that this occurred

      on November 15th.

                                                4
Case 1:19-cv-00678-RLY-TAB Document 1 Filed 02/15/19 Page 5 of 7 PageID #: 5




25.   For the next seven months, Ms. Corrie was continuously incarcerated as a pretrial detainee

      in three institutions: Marion County Jail I, which is overseen by the Marion County Sheriff;

      Marion County Jail II, also known as CCA, which is overseen by a private corporation

      (CoreCivic, Inc.) that has entered into a contract with the Marion County Sheriff to operate

      the jail; and, due to another pending charge in Johnson County, the Johnson County Jail,

      which is overseen by the Johnson County Sheriff.

26.   Shortly after Ms. Corrie was first placed in Marion County Jail I, she was seen by a nurse

      conducting an intake examination. During this examination, she informed the nurse that

      she was a transgender woman who was taking prescribed hormones and that she needed to

      continue taking those hormones during her incarceration. However, she was informed by

      the nurse that providing hormones was something that Marion County Jail I simply “didn’t

      do.”

27.   Ms. Corrie remained at Marion County Jail I for between four and six weeks. During this

      time she was placed in an isolated suicide cell for between eight and thirteen days, on a

      mental health wing for a period of time, and then into general population. In addition to

      the intake examination, she saw a nurse at the facility on at least two or three separate

      occasions, and may have seen a mental health professional or physician as well. On each

      occasion, she complained that she was not receiving her hormone treatments but was

      informed that hormone therapy simply was not offered at the facility.

28.   In late December 2017 or early January 2018, Ms. Corrie was transferred from Marion

      County Jail I to CCA. Upon her transfer to CCA, she was seen by a nurse for an intake

      evaluation, and shortly thereafter she was seen by a physician because she contracted

      pneumonia. On both of these occasions, Ms. Corrie complained that she was not receiving



                                               5
Case 1:19-cv-00678-RLY-TAB Document 1 Filed 02/15/19 Page 6 of 7 PageID #: 6




      her hormone treatments. As at Marion County Jail I, she was informed that hormone

      therapy was simply not offered at the facility.

29.   In the next couple of weeks, while still at CCA, Ms. Corrie again saw the physician at the

      facility. Upon again complaining that she was not receiving hormones, she was informed

      once more that hormone therapy was not offered at the facility, and was told that the facility

      was “not equipped to handle” transgender inmates.

30.   Due to pending charges in two different counties, between January and March of 2018 Ms.

      Corrie was transferred repeatedly between CCA, Johnson County Jail, and Marion County

      Jail I. Every time she was transferred, Ms. Corrie received an intake evaluation from a

      nurse or other member of the medical staff at the facility to which she was transferred.

      Each time, she informed the treating medical professional that she needed to resume her

      hormone treatment; she was repeatedly informed at each facility, however, that hormone

      therapy was simply not offered during her incarceration.

31.   In March of 2018, Ms. Corrie was transferred for the last time to the Johnson County Jail,

      where she remained until she was released on June 7, 2018. During this period, too, Ms.

      Corrie requested but was denied her hormone treatment.

32.   All told, then, Ms. Corrie spent nearly seven months incarcerated in the three facilities and

      denied the hormone therapy that had been prescribed by her physicians and that she had

      been taking for years on the outside. As a result, she felt sick constantly. She began to

      grow body hair typically associated with men, and her estrogen levels decreased and

      testosterone levels increased significantly. She experienced anxiety, depression, and other

      emotional and physical damages.

33.   Each of the three facilities at which Ms. Corrie was incarcerated has a practice or policy of



                                                6
Case 1:19-cv-00678-RLY-TAB Document 1 Filed 02/15/19 Page 7 of 7 PageID #: 7




       denying hormone treatment to transgender inmates.

34.    The refusal to provide Ms. Corrie with hormone treatments during her period of

       incarceration was objectively unreasonable and constitutes deliberate indifference to a

       serious medical need.

35.    The defendants acted or refused to act under color of state law.

Legal Claim

36.    The defendants’ refusal to provide Ms. Corrie with hormone treatments during her period

       of incarceration violated the Fourteenth Amendment to the United States Constitution.

Jury Trial Demand

37.    The plaintiff demands a trial by jury on all issues so triable.

Request for Relief

       WHEREFORE, the plaintiff respectfully requests that this Court do the following:

1.     Accept jurisdiction of this cause and set it for hearing.

2.     Declare that the defendants violated the rights of the plaintiff for the reason described

       above.

3.     Award the plaintiff her damages.

4.     Award the plaintiff her costs and attorneys’ fees pursuant to 42 U.S.C. § 1988.

5.     Award all other proper relief.

                                                              Gavin M. Rose
                                                              ACLU OF INDIANA
                                                              1031 E. Washington St.
                                                              Indianapolis, IN 46202
                                                              Ph:    317.635.4059
                                                              Fax: 317.635.4105
                                                              <grose@aclu-in.org>

                                                              Attorney for the plaintiff



                                                 7
